PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/339,072
Filing Date: 03 Apr 2019
Appellant(s):  Lindoff et al.



_____ ____________
L. Scott Bloebaum
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on Mar 04, 2021.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated Oct 02, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23, 26, 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al (US 20180020462 A1, Priority Date: Sept 21, 2015) in view of Duan et al (US 20170215227 A1, Priority Date: Sept 29, 2014).

Regarding claim 21, Xiong’462 discloses a method for initial access to a radio access network (RAN) (see, Fig. 1, system for radio access technology coordination including eNB serving multiple UEs through multiple RAT, par 0043-0045), the method being performed by a wireless device configured for accessing the RAN using at least a first cellular radio access technology (RAT) (see, primary RAT (P-RAT), par 0018, noted: The UEs can connect to cell towers/eNBs, hence there multiple RAT cell towers, section 0043) and a second cellular RAT (see, UE accesses RAN with a cross radio access technology (RAT) scheduling between a primary RAT (P-RAT) and a secondary RAT (S-RAT), par 0018-0022. Noted: S-RAT corresponding to second cellular RAT), the method comprising: 
obtaining system information on a first carrier frequency using the first cellular RAT (see, UE acquires synchronization to P-RAT using P-RAT carrier resource and decodes MIB and SIBs to obtain system information to access S-RAT including the resource configuration in time and frequency, par 0018-0019, 0108) ; 
cellular RAT using a second carrier frequency based on inter-frequency cell information (Note, system information for access to the S-RAT including the resource configuration in time and frequency (e.g. DL bandwidth, MBSFN configuration, ARFCN value to indicate the frequency of the S-RAT) and configuration of downlink synchronization signal (physical cell identity and transmission offset between the P-RAT and S-RAT), par 0055) of the second cellular RAT included in the obtained system informations in order to establish initial access to the radio access network (see, UE detects downlink synchronization signal in S-RAT carrier resource within a search window to access RAN according to configuration of downlink synchronization signal in the system information, and then communicates with S-RAT, system information for access to the S-RAT including the resource configuration in time and frequency (e.g. DL bandwidth, MBSFN configuration, ARFCN value to indicate the frequency of the S-RAT) and configuration of downlink synchronization signal (physical cell identity and transmission offset between the P-RAT and S-RAT)  par 0018-0019, 0022, 0055), 
wherein the second carrier frequency is higher than the first carrier frequency (Note, S-RAT using low latency mmWave band (30GHz to 300Ghz) and P-RAT using carrier frequency below 6 GHz, par 0027 and 0051).
Xiong’462 discloses all the claim limitations but fails to explicitly teach:
obtaining system information broadcast by the RAN; 
based on the obtained system information, determining whether the system information is associated with a home public land mobile network (HPLMN) for the wireless device; and 
operating on second RAT based on determining that the system information is associated with the HPLMN.
However Duan’227 from the same field of endeavor (see, fig. 1, wireless communication method to Acquire information about a PLMN & a corresponding RAT and select a RAT to access an RPLMN, par 0074-0085) discloses:
obtaining system information broadcast by the RAN (see, system information or message broadcast by the network, par 0081 and 0105); 
based on the obtained system information, determining whether the system information is associated with a home public land mobile network (HPLMN) for the wireless device (see, wireless terminal reads system information broadcast in a cell A to determine a RAT supported in the RPLMN and RPLMN could be HPLMN, par 0105, 0122); and 
operating on second RAT based on determining that the system information is associated with the HPLMN (see, Fig. 3 step 305, select a RATs with a higher priority and a corresponding RPLMN (RPLMN could be HPLMN) with the RAT priority information to access the PLMN, par 0105, 0122, 0124-0125).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Duan’227 into that of Xiong’462. The motivation would have been to select a RAT to access an RPLMN or an EPLMN that corresponds to the RAT (par 0086).

Regarding claim 22, Xiong’462 discloses the method according to claim 21 (see, Fig. 1, system for radio access technology coordination including eNB serving multiple UEs through multiple RAT, par 0043-0045), wherein the inter-frequency cell information is included in a Long Term Evolution (LTE) System Information Block (SIB) (see, UE decodes MIB and SIBs to obtain system information in LTE system, par 0018-0019, 0022).

Regarding claim 23, Xiong’462 discloses the method according to claim 21 (see, Fig. 1, system for radio access technology coordination including eNB serving multiple UEs through multiple RAT, par 0043-0045), wherein the inter-frequency cell information comprises synchronization properties of the second cellular RAT (see, UE obtains system information for access to S-RAT including configuration of downlink synchronization signal and the resource configuration in time & frequency in Wireless communication system, par 0019 and 0022).

Regarding claim 26, Xiong’462 discloses the method according to claim 21 (see, Fig. 1, system for radio access technology coordination including eNB serving multiple UEs through multiple RAT, par 0043-0045), wherein the system information is obtained without the wireless device registering with a network operator of the first cellular RAT (Note, UE acquires synchronization to P-RAT using P-RAT carrier resource and decodes MIB and SIBs to obtain system information of S-RAT in Wireless communication system, par 0018-0019, 0022, 0108. Noted: implies no registering involved).

Regarding claim 36, Xiong’462 discloses a wireless device configured for accessing a radio access network (RAN) using at least a first cellular radio access technology (RAT) and a second cellular RAT (see, Fig. 1 and 13, UE accesses RAN with a cross radio access technology (RAT) scheduling between a primary RAT (P-RAT) and a secondary RAT (S-RAT), par 0018-0022), the wireless device comprising: 
processing circuitry (see, Fig. 13, one or more processors in application circuitry 1302 and baseband circuitry 1304, par 0093-0094); and 
a storage medium storing computer-executable instructions (see, memory/storage stores executable instructions for the processors, par 0094) that, when executed by the processing circuitry, configure the wireless device to: 
obtain system information on a first carrier frequency using the first cellular RAT (see, UE acquires synchronization to P-RAT using P-RAT carrier resource and decodes MIB and SIBs to obtain system information to access S-RAT including the resource configuration in time and frequency, par 0018-0019, 0108); 
cellular RAT using a second carrier frequency based on inter-frequency cell information (Note, system information for access to the S-RAT including the resource configuration in time and frequency (e.g. DL bandwidth, MBSFN configuration, ARFCN value to indicate the frequency of the S-RAT) and configuration of downlink synchronization signal (physical cell identity and transmission offset between the P-RAT and S-RAT), par 0055) of the second cellular RAT included in the obtained system informations in order to establish initial access to the radio access network (see, UE detects downlink synchronization signal in S-RAT carrier resource within a search window to access RAN according to configuration of downlink synchronization signal in the system information, and then communicates with S-RAT, system information for access to the S-RAT including the resource configuration in time and frequency (e.g. DL bandwidth, MBSFN configuration, ARFCN value to indicate the frequency of the S-RAT) and configuration of downlink synchronization signal (physical cell identity and transmission offset between the P-RAT and S-RAT)  par 0018-0019, 0022, 0055), 
wherein the second carrier frequency is higher than the first carrier frequency (Note, S-RAT using low latency mmWave band (30GHz to 300Ghz) and P-RAT using carrier frequency below 6 GHz, par 0027 and 0051).
Xiong’462 discloses all the claim limitations but fails to explicitly teach:
obtain system information broadcast by the RAN; 
based on the obtained system information, determine whether the system information is associated with a home public land mobile network (HPLMN) for the wireless device; and 
operating on second RAT based on determining that the system information is associated with the HPLMN. 

see, fig. 1, wireless communication method to Acquire information about a PLMN & a corresponding RAT and select a RAT to access an RPLMN, par 0074-0085) discloses:
obtain system information broadcast by the RAN (see, system information or message broadcast by the network, par 0081 and 0105); 
based on the obtained system information, determine whether the system information is associated with a home public land mobile network (HPLMN) for the wireless device (see, wireless terminal reads system information broadcast in a cell A to determine a RAT supported in the RPLMN and RPLMN could be HPLMN, par 0105, 0122); and 
operating on second RAT based on determining that the system information is associated with the HPLMN (see, Fig. 3 step 305, select a RATs with a higher priority and a corresponding RPLMN (RPLMN could be HPLMN) with the RAT priority information to access the PLMN, par 0105, 0122, 0124-0125).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the wireless device to as taught by Duan’227 into that of Xiong’462. The motivation would have been to select a RAT to access an RPLMN or an EPLMN that corresponds to the RAT (par 0086).

Regarding claim 40, Xiong’462 discloses a non-transitory, computer-readable medium storing computer-executable instructions (see, memory/storage stores executable instructions for the processors, par 0094) that,  when executed by processing circuitry (see, Fig. 13, one or more processors in application circuitry 1302 and baseband circuitry 1304, par 0093-0094) of a wireless device configured for accessing a radio access network (RAN) using at least a first cellular radio access technology (RAT) (see, primary RAT (P-RAT), par 0018, noted: The UEs can connect to cell towers/eNBs, hence there multiple RAT cell towers, section 0043) and a second cellular RAT (see, UE accesses RAN with a cross radio access technology (RAT) scheduling between a primary RAT (P-RAT) and a secondary RAT (S-RAT), par 0018-0022. Noted: S-RAT corresponding to second cellular RAT), configure the wireless device to perform operations corresponding to the method of claim 21 (see, fig.13, user equipment (UE) device 1300 implemented to operate according to the described method, par 0093). 

Claims 24 and 37 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong’462 in view of Duan’227 as applied to claims 21 and 36 above, and further in view of Yang#1 et al (US20160073305A1, Priority Date: Sept 8, 2014).

Regarding claim 24, Xiong’462 modified by Duan’227 discloses the method according to claim 21 (see, Fig. 1, system for radio access technology coordination including eNB serving multiple UEs through multiple RAT, par 0043-0045).
The combination of Xiong’462 and Duan’227 discloses all the claim limitations but fails to explicitly teach:
the wireless device comprises at least a first set of radio frequency (RF) components and a second set of RF components; and  2Attorney Ref.: 1009-3368 / P51366 US1 
the method further comprises switching from using the first set of RF components to using the second set of RF components between obtaining system information and synchronizing with the second cellular RAT.
However Yang#1’305 from the same field of endeavor (see, Fig. 4, coverage of an established network utilizing a first type of radio access technology (RAT-1) and a second type of radio access technology (RAT-2), par 0032) discloses: the wireless device comprises at least a first set of radio frequency (RF) components and a second set of RF see, Fig. 3, smart antennas 334 implemented with antenna arrays, par 0027); and  2Attorney Ref.: 1009-3368 / P51366 US1 
the method further comprises switching from using the first set of RF components to using the second set of RF components between obtaining system information and synchronizing with the second cellular RAT (Note, UE camping on first RAT collects system information from the second RAT for the third RAT and bypasses camping on the second RAT and directly camps on the detected cell of the third RAT in telecommunication systems, par 0020, 0045. Noted: Due to multiple antennas and multi-RATs, antenna supporting second RAT will switch to antenna supporting third RAT after obtaining system information, and camps on the detected cell of the third RAT implies synchronized to the third RAT. Here third RAT corresponding to second RAT).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Yang#1’305 into that of Xiong’462 modified by Duan’227. The motivation would have been to perform cell reselection from first RAT to third RAT when first RAT does not broadcast neighbor cells of the third RAT (par 0045).

Regarding claim 37, Xiong’462 modified by Duan’227 discloses the wireless device according to claim 36 (see, Fig. 1 and 13, UE accesses RAN with a cross radio access technology (RAT) scheduling between a primary RAT (P-RAT) and a secondary RAT (S-RAT), par 0018-0022), further comprising execution of the instructions further configures the wireless device (see, Fig. 13, one or more processors in application circuitry 1302 and baseband circuitry 1304 executes instructions stored in memory/storage, par 0093-0094) to.
The combination of Xiong’462 and Duan’227 discloses all the claim limitations but fails to explicitly teach:
cellular RAT.
However Yang#1’305 from the same field of endeavor (see, Fig. 4, coverage of an established network utilizing a first type of radio access technology (RAT-1) and a second type of radio access technology (RAT-2), par 0032) discloses: the wireless device comprises at least a first set of radio frequency (RF) components and a second set of RF components (see, Fig. 3, smart antennas 334 implemented with antenna arrays, par 0027), 
switch from using the first set of RF components to using the second set of RF components between obtaining system information and synchronizing with the second cellular RAT (Note, UE camping on first RAT collects system information from the second RAT for the third RAT and bypasses camping on the second RAT and directly camps on the detected cell of the third RAT in telecommunication systems, par 0020, 0045.  Noted: Due to multiple antennas and multi-RATs, antenna supporting second RAT will switch to antenna supporting third RAT after obtaining system information, and camps on the detected cell of the third RAT implies synchronized to the third RAT. Here third RAT corresponding to second RAT).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the wireless device to as taught by Yang#1’305 into that of Xiong’462 modified by Duan’227. The motivation would have been to perform cell reselection from first RAT to third RAT when first RAT does not broadcast neighbor cells of the third RAT (par 0045).


Claims 25, 27-28 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong’462 in view of Duan’227 as applied to claim 21 above, and further in view of Yang#2 (US 20160277991 A1, Priority Date: Jun 9, 2015).

Regarding claim 25, Xiong’462 modified by Duan’227 discloses the method according to claim 21 (see, Fig. 1, system for radio access technology coordination including eNB serving multiple UEs through multiple RAT, par 0043-0045).
The combination of Xiong’462 and Duan’227 discloses all the claim limitations but fails to explicitly teach: registering, using the second carrier frequency, with a network operator of the second cellular RAT after having synchronized with the second cellular RAT.
However Yang#2’991 from the same field of endeavor (see, Fig. 8, network utilizing multiple types of RAT, par 0051) discloses: registering (see, location area update procedure, 0087), using the second carrier frequency, with a network operator of the second cellular RAT after having synchronized with the second cellular RAT (see, obtain SIBs indicating location ID and PLMN ID after the UE decodes a synchronization channel and collects master information block (MIB) information, run location area update procedure with home location register (HLR) if the location ID of the second RAT’s target cell mismatches the location ID of previous RAT, par 0037, 0060, 0062, 0087. Noted: UE camp on first RAT(RAT-1) could redirected from a second RAT (RAT-2) to a different RAT (e.g., RAT-1) for a particular type of operation, par 0052).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Yang#2’991 into that of Xiong’462 modified by Duan’227. The motivation would have been to select cell for circuit switched fall back (CSFB) calls based on location ID (par 0066).

Regarding claim 27, Xiong’462 modified by Duan’227 discloses the method according to claim 21 (see, Fig. 1, system for radio access technology coordination including eNB serving multiple UEs through multiple RAT, par 0043-0045).
The combination of Xiong’462 and Duan’227 discloses all the claim limitations but fails to explicitly teach: registering, using the first carrier frequency, with a network operator of the first cellular RAT before obtaining the system information.
However Yang#2’991 from the same field of endeavor (see, Fig. 8, network utilizing multiple types of RAT, par 0051) discloses: registering, using the first carrier frequency, with a network operator of the first cellular RAT before obtaining the system information (see, Fig. 10, combined registration of a first RAT and the second RAT when the UE camp on a first RAT cell, and then collects SIBs for the system information of second RAT including PLMN ID and inter-frequency information, par 0007, 0076-0077).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Yang#2’991 into that of Xiong’462 modified by Duan’227. The motivation would have been to reselect an inter-RAT cell or handover from a first RAT cell to a second RAT cell (par 0071).

Regarding claim 28, Xiong’462 modified by Duan’227 discloses the method according to claim 25 (see, Fig. 1, system for radio access technology coordination including eNB serving multiple UEs through multiple RAT, par 0043-0045).
The combination of Xiong’462 and Duan’227 discloses all the claim limitations but fails to explicitly teach: the network operator is a home network operator of a subscriber entity of the wireless device, or the network operator has a roaming agreement with the home network operator.
see, Fig. 8, network utilizing multiple types of RAT, par 0051) discloses: the network operator is a home network operator of a subscriber entity of the wireless device, or the network operator has a roaming agreement with the home network operator (see, run location area update procedure with home location register (HLR) if the location ID of the target cell mismatches the location ID of previous RAT, par 0037, 0087).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method pertains to as taught by Yang#2’991 into that of Xiong’462 modified by Duan’227. The motivation would have been to select cell for circuit switched fall back calls based on location ID (par 0078).

Regarding claim 30, Xiong’462 modified by Duan’227 discloses the method according to claim 21 (see, Fig. 1, system for radio access technology coordination including eNB serving multiple UEs through multiple RAT, par 0043-0045).
The combination of Xiong’462 and Duan’227 discloses all the claim limitations but fails to explicitly teach: obtaining an indication to establish a connection to the second cellular RAT before obtaining the system information.
However Yang#2’991 from the same field of endeavor (see, Fig. 8, network utilizing multiple types of RAT, par 0051) discloses: obtaining an indication to establish a connection to the second cellular RAT before obtaining the system information (see, Fig. 10, receiving redirection command in step 1002 and then collect SIBs to camp on neighbor cell of different RAT in step 1005 and 1006, par 0072, 0076-0077). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method pertains to as taught by Yang#2’991 into that of Xiong’462 modified by par 0071).

Regarding claim 31, Xiong’462 modified by Duan’227 discloses the method according to claim 30 (see, Fig. 1, system for radio access technology coordination including eNB serving multiple UEs through multiple RAT, par 0043-0045).
The combination of Xiong’462 and Duan’227 discloses all the claim limitations but fails to explicitly teach: the indication is obtained from a subscriber entity of the wireless device.
However Yang#2’991 from the same field of endeavor (see, Fig. 8, network utilizing multiple types of RAT, par 0051) discloses: the indication is obtained from a subscriber entity of the wireless device (Note: the RAT that UE is camping on does not support voice calls and thus redirect the UE to a circuit switched capable cell for providing the voice call service, par 0072. Noted: it implies VLR generated the redirection since visitor location register (VLR) in MSC contains subscriber-related information, FIG. 4, par 0037).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method pertains to as taught by Yang#2’991 into that of Xiong’462 modified by Duan’227. The motivation would have been to reselect an inter-RAT cell or handover from a first RAT cell to a second RAT cell (par 0071).

Regarding claim 32, Xiong’462 modified by Duan’227 discloses the method according to claim 30 (see, Fig. 1, system for radio access technology coordination including eNB serving multiple UEs through multiple RAT, par 0043-0045).
The combination of Xiong’462 and Duan’227 discloses all the claim limitations but fails to explicitly teach: the indication is obtained from an application run by the wireless device.
see, Fig. 8, network utilizing multiple types of RAT, par 0051) discloses: the indication is obtained from an application run by the wireless device (see, UE 902 sends CSFB indicator in an extended service request to request a redirection to a RAT-2 cell to service the mobile originated call that the UE just initiated because the RAT-1 base station 904 does not support voice calls, par 0067. Noted: application running on processing system 1314 for cell selection for CSFB calls, fig. 13, par 0098).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Yang#2’991 into that of Xiong’462 modified by Duan’227. The motivation would have been to reselect an inter-RAT cell for circuit switched fall back (CSFB) calls based on location ID (par 0066).

Regarding claim 33, Xiong’462 discloses the method according to claim 21 (see, Fig. 1, system for radio access technology coordination including eNB serving multiple UEs through multiple RAT, par 0043-0045), obtaining the system information on the first carrier frequency (see, UE acquires synchronization to P-RAT using P-RAT carrier resource and decodes MIB and SIBs to obtain system information to access S-RAT including the resource configuration in time and frequency, par 0018-0019, 0108).
Xiong’462 discloses all the claim limitations but fails to explicitly teach: 
synchronizing with the second cellular RAT is performed even when a quality criterion for registering with the first cellular RAT is fulfilled, 
obtaining system information broadcast by the RAN. 
However Duan’227 from the same field of endeavor (see, fig. 1, wireless communication method to Acquire information about a PLMN & a corresponding RAT and select a RAT to access an RPLMN, par 0074-0085) discloses:
obtaining system information broadcast by the RAN (see, system information or message broadcast by the network, par 0081 and 0105); 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Duan’227 into that of Xiong’462. The motivation would have been to select a RAT to access an RPLMN or an EPLMN that corresponds to the RAT (par 0086).
The combination of Xiong’462 and Duan’227 discloses all the claim limitations but fails to explicitly teach: synchronizing with the second cellular RAT is performed even when a quality criterion for registering with the first cellular RAT is fulfilled.

However Yang#2’991 from the same field of endeavor (see, Fig. 8, network utilizing multiple types of RAT, par 0051) discloses: synchronizing with the second cellular RAT is performed even when a quality criterion for registering with the first cellular RAT is fulfilled (see, UE registers with first RAT (LTE network), LTE network that the UE is camping on does not support voice calls and thus redirects the UE to a circuit switched capable cell for providing the voice call service, par 0057, 0072. Noted: implies redirection happens disregarding the quality for registering with the first RAT). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method pertains to as taught by Yang#2’991 into that of Xiong’462 modified by Duan’227. The motivation would have been to reselect an inter-RAT cell or handover from a first RAT cell to a second RAT cell (par 0071).

Regarding claim 34, Xiong’462 discloses the method according to claim 21 (see, Fig. 1, system for radio access technology coordination including eNB serving multiple UEs through multiple RAT, par 0043-0045), wherein: the second RAT uses a new radio (NR) air interface (see, secondary RAT use 5G, par 0028).
The combination of Xiong’462 and Duan’227 discloses all the claim limitations but fails to explicitly teach: the first cellular RAT uses any of the following: a Global System for Mobile communications (GSM) air interface, a Universal Mobile Telecommunications System (UMTS) air interface, and a Long Term Evolution (LTE) air interface; and the second cellular RAT uses a new radio (NR) air interface.
However Yang#2’991 from the same field of endeavor (see, Fig. 8, network utilizing multiple types of RAT, par 0051) discloses: the first cellular RAT uses any of the following: a Global System for Mobile communications (GSM) air interface, a Universal Mobile Telecommunications System (UMTS) air interface, and a Long Term Evolution (LTE) air interface; and the second cellular RAT uses a new radio (NR) air interface (see, fig. 8, multi-RAT supports GSM, TD-SCDMA, LTE and fifth generation (5G), par 0051).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method pertains to as taught by Yang#2’991 into that of Xiong’462 modified by Duan’227. The motivation would have been to deploy with multiple radio access technologies in networks (par 0051).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong’462 in view of Duan’227 as applied to claim 21 above, and further in view of JUNG et al (US 20160353361 A1, Priority Date: Feb 9, 2015).

Regarding claim 29, Xiong’462 modified by Duan’227 discloses the method according to claim 21 (see, Fig. 1, system for radio access technology coordination including eNB serving multiple UEs through multiple RAT, par 0043-0045).
the method further comprises, based on determining that the system information is not associated with the HPLMN, searching one or more further carrier frequencies for system information associated with the HPLMN broadcast by the RAN using the first cellular RAT. 
However Duan’227 from the same field of endeavor (see, fig. 1, wireless communication method to Acquire information about a PLMN & a corresponding RAT and select a RAT to access an RPLMN, par 0074-0085) discloses: system information associated with the HPLMN broadcast by the RAN using the first cellular RAT (see, system information/message broadcast by the network in a cell of the RPLMN, par 0081, 0105. Noted: the RAT of a cell of the RPLMN corresponding to first RAT, par 0105).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Duan’227 into that of Xiong’462. The motivation would have been to select a RAT to access an RPLMN or an EPLMN that corresponds to the RAT (par 0086).
The combination of Xiong’462 and Duan’227 discloses all the claim limitations but fails to explicitly teach: based on determining that the system information is not associated with the HPLMN, searching one or more further carrier frequencies for system information associated with the HPLMN. 

However JUNG’361 from the same field of endeavor (see, fig. 1, wireless communication system including a plurality of BSs interconnected by X2 interface servicing UE, par 0034-0038) discloses: based on determining that the system information is not associated with the HPLMN, searching one or more further carrier frequencies for system information associated with the HPLMN (see, UE searches for all wireless channels to find out a proper cell when initially powered on, searches for available Public Land Mobile Networks (PLMNs) such as HPLMN through information about the PLMN of a cell broadcasted in system information, par 0095-0096, 0101, 0108). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by JUNG’361 into that of Xiong’462 modified by Duan’227. The motivation would have been to provide proper service to the UE by the selected PLMN with suitable signal quality and characteristics (par 0102).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong’462 in view of Duan’227 as applied to claim 21 above, and further in view of Li (US20150257041A1, Pub Date: sept 10, 2015).

Regarding claim 35, Xiong’462 modified by Duan’227 discloses the method according to claim 21 (see, Fig. 1, system for radio access technology coordination including eNB serving multiple UEs through multiple RAT, par 0043-0045).
The combination of Xiong’462 and Duan’227 discloses all the claim limitations but fails to explicitly teach: determining a reference frequency error estimate between a local reference frequency of the wireless device and the first carrier frequency. wherein synchronizing with the second cellular RAT is based on the reference frequency error estimate.
However Li’041 from the same field of endeavor (see, Fig. 2, wireless communication system including UE communicates with two base stations using two different RATs, par 0014, 0046-0048) discloses: determining a reference frequency error estimate between a local reference frequency (see, frequency of the crystal oscillator, par 0099) of the wireless device and the first 4Attorney Ref.: 1009-3368 / P51366 US1carrier frequency, wherein synchronizing with the second cellular RAT is based on the reference frequency error estimate (see, frequency Error Estimate (FEE) of first RAT when UE use a single radio to communicate using a first RAT due to frequency errors from the crystal oscillator and then synchronize with second RAT, par 0097-0099).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method pertains to as taught by Li’041 into that of Xiong’462 modified by Duan’227. The motivation would have been to be able to decode the transmission between network and UE (par 0099).


Claims 38-39 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong’462 in view of Duan’227 as applied to claim 36 above, and in view of Yang#2 (US 20160277991 A1, Priority Date: Jun 9, 2015).

Regarding claim 38, Xiong’462 discloses the wireless device according to claim 36 (see, Fig. 1 and 13, UE accesses RAN with a cross radio access technology (RAT) scheduling between a primary RAT (P-RAT) and a secondary RAT (S-RAT), par 0018-0022), wherein execution of the instructions further configures the wireless device (see, Fig. 13, one or more processors in application circuitry 1302 and baseband circuitry 1304 executes instructions stored in memory/storage, par 0093-0094) to.
The combination of Xiong’462 and Duan’227 discloses all the claim limitations but fails to explicitly teach: register, using the second carrier frequency, with a network operator of the second cellular RAT after having synchronized with the second cellular RAT.
However Yang#2’991 from the same field of endeavor (see, Fig. 8, network utilizing multiple types of RAT, par 0051) discloses: register (see, location area update procedure, 0087), using the second carrier frequency, with a network operator of the second cellular RAT after having synchronized with the second cellular RAT (see, obtain SIBs indicating location ID and PLMN ID after the UE decodes a synchronization channel and collects master information block (MIB) information, run location area update procedure with home location register (HLR) if the location ID of the second RAT’s target cell mismatches the location ID of previous RAT, par 0037, 0060, 0062, 0087. Noted: UE camp on first RAT(RAT-1) could redirected from a second RAT (RAT-2) to a different RAT (e.g., RAT-1) for a particular type of operation, par 0052).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the wireless device to as taught by Yang#2’991 into that of Xiong’462 modified by Duan’227. The motivation would have been to select cell for circuit switched fall back (CSFB) calls based on location ID (par 0066).

Regarding claim 39, Xiong’462 modified by Duan’227 discloses the wireless device according to claim 38 (see, Fig. 1 and 13, UE accesses RAN with a cross radio access technology (RAT) scheduling between a primary RAT (P-RAT) and a secondary RAT (S-RAT), par 0018-0022).
The combination of Xiong’462 and Duan’227 discloses all the claim limitations but fails to explicitly teach: the network operator is a home network operator of a subscriber entity of the wireless device, or the network operator has a roaming agreement with the home network operator.
However Yang#2’991 from the same field of endeavor (see, Fig. 8, network utilizing multiple types of RAT, par 0051) discloses: the network operator is a home network operator of a subscriber entity of the wireless device, or the network operator has a roaming agreement with the home network operator (see, run location area update procedure with home location register (HLR) if the location ID of the target cell mismatches the location ID of previous RAT, par 0037, 0087).
par 0078).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim 29.

(2) Response to Argument
Appellant's arguments filed on Mar 04, 2021 have been fully considered.
The Appellant alleged that the combination of Xiong et al (US 20180020462 A1, Priority Date: Sept 21, 2015) and Duan et al (US 20170215227 A1, Priority Date: Sept 29, 2014) fails to teach or suggest the claim limitations “based on the obtained system information, determining whether the system information is associated with a home public land mobile network (HPLMN) for the wireless device” in claims 21 and 36. 
In response, the Examiner respectfully disagrees because Duan’227 teaches "determining whether the PLMN is a home PLMN (HPLMN)...where if the PLMN is the HPLMN ..., a list item of the information about a PLMN and a corresponding RAT is a combination of an HPLMN and a RAT" (par 0012), "RAT priority information may be acquired according to system information broadcast in a cell of the RPLMN or the EPLMN" (par 0105), " Step 304: Determine… “RPLMN/EPLMN and supported RAT” list… If the RPLMN is a home PLMN (HPLMN)…determines …”HPLMN and supported RAT” list" (par 0121-0122), and “Step 305: Select a RAT with a higher priority” (par 0124). Therefore, Duan'227 teaches RAT priority information acquired from system information broadcasted in the cell including RAT priority information of HPLMN (by using the knowledge of HPLMN to determine “HPLMN and supported RAT” list). Here system information broadcast in a cell (par 0105) corresponding to “system information”, RAT priority information of HPLMN acquired from system information corresponding to “system information is associated with a home public land mobile network (HPLMN)”.
In view of the above, the Examiner respectfully submits that the combination of Xiong’462 and Duan’227 teaches and renders amended claim limitations in claim 21 obvious. The same conclusion applies to claim 36 that recites similar features as claim 21. 

The Appellant alleged that the combination of Xiong et al (US 20180020462 A1, Priority Date: Sept 21, 2015) and Duan et al (US 20170215227 A1, Priority Date: Sept 29, 2014) fails to teach or suggest the claim limitations “based on determining that the system information is associated with the HPLMN, synchronizing with the second cellular RAT using a second carrier frequency based on inter-frequency cell information of the second cellular RAT included in the obtained system informations in order to establish initial access to the radio access network” in claims 21 and 36. 

In response, the Examiner respectfully disagrees because Xiong’462 teaches: “After successful decoding of MIB or SIB on P-RAT, the UE obtains system information for access to S-RAT at least including the resource configuration in time and frequency (e.g., DL bandwidth, antenna configuration information, multicast-broadcast single-frequency network (MBSFN) configuration, frame structure configuration, absolute radio-frequency channel number (ARFCN) value to indicate the frequency of S-RAT etc.), and/or numerology, and configuration of downlink synchronization signal. The UE detects downlink synchronization signal in S-RAT within a search window which size is either fixed or configured by higher layers and then synchronizing with the second cellular RAT using a second carrier frequency based on inter-frequency cell information of the second cellular RAT included in the obtained system informations in order to establish initial access to the radio access network” in claim 21.
Xiong’462 teaches “The UE detects a downlink synchronization signal 508 in the S-RAT 504 within the search window 510…and then communicates with the S-RAT 504. The system information obtained from the P-RAT 502, either by SIBs 506 on the P-RAT 502 or by a dedicated RRC signaling, can help the UE to access the S-RAT 504 ”, Therefore Xiong’462 indicates “synchronize with second RAT” is part of “access the second RAT”. 

As discussed above, Duan’227 teaches RAT priority information acquired from system information including RAT priority information of HPLMN (by using the knowledge of HPLMN to determine “HPLMN and supported RAT” list) (par 0012, 0105, 0121-0122 and 0124), Duan’227 further teaches “selecting a RAT with a higher priority to access an RPLMN or an EPLMN that corresponds to the RAT… until the wireless terminal succeeds in accessing an RPLMN or an EPLMN” (par 0126). Therefore Duan’227 teaches the claim limitation “accessing second RAT based on determining that the system information is associated with the HPLMN” in claim 21. To be noticed, “synchronize with second RAT” is part of “access the second RAT” as taught by Xiong’462.
In view of the above, the Examiner respectfully submits that the combination of Xiong’462 and Duan’227 teaches and renders amended claim limitations in claim 21 obvious. The same conclusion applies to claim 36 that recites similar features as claim 21. 

The Appellant alleged that the combination of Xiong et al (US 20180020462 A1, Priority Date: Sept 21, 2015), Duan et al (US 20170215227 A1, Priority Date: Sept 29, 2014) and claim 24. 

In response, the Examiner respectfully disagrees because Yang#1’305 teaches: “FIG. 3…The smart antennas 334 may be implemented with beam steering bidirectional adaptive antenna arrays or other similar beam technologies” (par 0027), “TD-SCDMA module of the UE informs an LTE module of the UE to start cell reselection to the target LTE cell/frequency detected during the IRAT measurement. The LTE module of the UE then starts acquisition on the LTE frequency of the detected target LTE cell. The LTE module then attempts to camp on the target LTE cell after collection of broadcasted system information blocks (SIBs)” (par 0041), ”when the user equipment is camped on the first RAT (e.g., second generation GSM) and the user equipment is in the coverage area of a second RAT (e.g., TD-SCDMA) and the third RAT (e.g., LTE)” (par 0045), therefore Yang#1’305 teaches “the wireless device comprises at least a first set of radio frequency (RF) components and a second set of RF components”.  
Yang#1’305 further teaches: “when the user equipment is camped on the first RAT (e.g., second generation GSM) and the user equipment is in the coverage area of a second RAT (e.g., TD-SCDMA) and the third RAT (e.g., LTE), the UE collects system information from the second RAT when cell reselection from the first RAT to the third RAT is triggered. .... The user equipment then searches for the one or more frequencies of the third RAT and measures one or more detected cells corresponding to the one or more frequencies of the third RAT. … the UE … directly camps on the detected cell of the third RAT” (par 0045). Therefore Yang#1’305 teaches “switching from using the first set of RF components to using the second set of RF components between obtaining system information and synchronizing with the second cellular RAT” in claim 24. Here smart antennas parts and dedicated internal module used for GSM / TD-SCDMA (par 0027, 0041 and 0045) corresponding to first set of RF components, smart antennas parts and dedicated internal module used for LTE (par 0027, 0041 and 0045) corresponding to second set of RF components.
In view of the above, the Examiner respectfully submits that the combination of Xiong’462, Duan’227 and Yang#1’305 teaches and renders amended claim limitations in claim 24 obvious. The same conclusion applies to claim 37 that recites similar features as claim 24.

The Appellant alleged that the combination of Xiong et al (US 20180020462 A1, Priority Date: Sept 21, 2015), Duan et al (US 20170215227 A1, Priority Date: Sept 29, 2014) and Yang#2 (US 20160277991 A1, Priority Date: Jun 9, 2015) fails to teach or suggest the claim limitations “wherein synchronizing with the second cellular RAT is performed even when a quality criterion for registering with the first cellular RAT is fulfilled in association with obtaining the system information broadcast by the RAN on the first carrier frequency” in claim 33. 

In response, the Examiner respectfully disagrees because Yang#2’991 teaches: “whether a second radio access technology (RAT) cell corresponding to a frequency on a ranked frequency list of a second radio access technology (RAT) has a location ID that matches a location ID from a previous combined registration of a first RAT and the second RAT when the UE was in a first RAT cell. The location ID is indicated in a decoded short-period system information block (SIB)…selecting the second RAT cell as a target cell when the second RAT cell has a synchronization channel signal quality above a threshold and the location ID matches a location ID from the combined registration” (0007), “When the UE camps on an LTE cell and a 2G/3G cell at the same time, the UE may perform a combined registration with both networks” (par 0036), and “UE may receive a redirection command while camping on a first synchronization channels for each frequency… carried in certain broadcast control channel (BCCH) time slots” (par 0082). 
Here “the synchronization channel quality of the cell exceeds a threshold” and UE selects & camps & registers on the RAT cell corresponding to “quality criterion for registering with the first cellular RAT is fulfilled”, “selecting…RAT cell as a target cell when the… RAT cell has a synchronization channel signal quality above a threshold and the location ID matches”, “location ID is indicated in SIB” and “UE collects SIB (of cell)…” and UE selects & camps & registers on the RAT cell corresponding to “quality criterion for registering with the first cellular RAT is fulfilled in association with obtaining the system information broadcast by the RAN on the first carrier frequency”, UE redirects to new cell (only condition for redirection is the camping cell does not support voice call, and there is no condition on the quality of the cell) and thus camps & synchronizes with new cell corresponding to “synchronizing with the second cellular RAT is performed even when a quality criterion for registering with the first cellular RAT is fulfilled in association with obtaining the system information broadcast by the RAN on the first carrier frequency”.
In view of the above, the Examiner respectfully submits that the combination of Xiong’462, Duan’227 and Yang#2’991 teaches and renders amended claim limitations in claim 33 obvious. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/XUAN LU/Examiner, Art Unit 2473

Conferees:
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.